Citation Nr: 0433849	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-28 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on a periods of active duty in the Army 
from February 27, 1946 to April 25, 1946 and from April 10, 
1947 to December 12, 1947.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The veteran had a personal hearing with 
a Decision Review Officer (DRO) at the RO in April 2003.    


FINDINGS OF FACT

The veteran, whose active military service was from February 
27, 1946 to April 25, 1946 and from April 10, 1947 to 
December 12, 1947, did not serve for the necessary 90 days or 
more of active service during a period of war as defined for 
VA benefits purposes.


CONCLUSION OF LAW

The veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  
38 U.S.C.A. §§ 101, 1521(a), (j), 5107(a) (West 2002); 
38 C.F.R. §§ 3.2, 3.3, 3.6 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be awarded VA nonservice-
connected pension benefits.  

Basic service requirements for entitlement to nonservice 
connected disability pension exist if a veteran:  Served in 
the active military, naval, or air service for 90 days or 
more during a period of war; served in the active military, 
naval, or air service during a period of war and was 
discharged or released from such service for a disability 
adjudged service-connected without presumptive provisions of 
law, or at time of discharge had such a service-connected 
disability shown by official service records which in medical 
judgment would have justified a discharge for disability; 
served in the active military naval or air service for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or served in the active 
military, naval, or air service for an aggregate of 90 days 
or more in two or more separate periods of service during 
more than one period of war.  See 38 U.S.C.A. 1521(j) (West 
2002); 38 C.F.R. § 3.3(a)(3) (2004).  

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001), was enacted in 
December 2001.  This new law now provides that eligibility 
for pension may be established when a veteran is 65 years old 
or may be found totally disabled for pension eligibility 
purposes if so found by the Social Security Administration or 
is a long term patient in a nursing home.  See 38 C.F.R. § 
3.3(a) was amended on June 10, 2003, to be applicable on 
September 17, 2001, to incorporate these changes brought 
about by the new law.  See 68 Fed. Reg. 34,539 (June 10, 
2003).  However, the new law did not change the service 
requirements for pension eligibility.  The veteran has not 
been advised of the changes in this law. However, since the 
service requirements for eligibility for pension have not 
changed, there is no prejudice to the veteran in the Board 
considering this issue at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The issue of whether a veteran's service includes wartime 
service is considered a matter of law.  The term "period of 
war" is currently defined by statute to encompass the 
following periods:  from April 21, 1898 to July 4, 1902 (the 
Spanish-American War); from May 9, 1916 to April 5, 1917 (the 
Mexican border period); from April 6, 1917 to November 11, 
1918 (World War I); December 7, 1941 to December 31, 1946 
(World War II); June 27, 1950 to January 31, 1955 (the Korean 
conflict); February 28, 1961 to May 7, 1975 for veterans 
serving in Vietnam, and from August 5, 1964 to May 7, 1975 
for all other veterans (the Vietnam era); and from August 2, 
1990 and ending on a date yet to be prescribed (the Persian 
Gulf War).  See 38 C.F.R. § 3.2 (2004).

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2003); see also 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for 
nonservice connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The veteran's service personnel records indicate that he had 
brief periods of active military service from February 27, 
1946 to April 25, 1946 and from April 10, 1947 to December 
12, 1947.  His first period of service from February 27, 1946 
to April 25, 1946 was during World War II, which is a period 
of war.  However, the veteran's active service was for only 
two months.  The veteran's first period of service is 
significantly less than the required 90 days.  There is no 
evidence of record that the veteran had any additional active 
service that could be combined for the required 90 days of 
active service during a period of war.  The veteran's second 
period of active service from April 10, 1947 to December 12, 
1947 was not during a period of war.  

Therefore, the veteran does not meet the service requirements 
for eligibility for pension because he did not serve for the 
necessary 90 days or more of active service during a wartime 
period.  In addition, service personnel records do not 
indicate that the veteran was discharged due to disability.  
Therefore, the veteran does not have the requisite service 
during a period of war to be eligible for consideration of 
basic eligibility for nonservice connected disability 
pension.  See 38 U.S.C.A. §§ 101(11), (29), 1521(j) (West 
2002); 38 C.F.R. § 3.2(f), 3.3(a)(3) (2004).

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  However, in this case, the law is determinative of 
the issue on appeal and there is thus no further evidence to 
be developed.  Accordingly, VCAA which governs the 
development of evidence for VA claims and appeals is not 
applicable to this case, and no further action is necessary 
for compliance with the VCAA.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) (because the law as mandated by statue, 
and not the evidence, is dispositive of this claim, the VCAA 
is not applicable).


ORDER

The veteran's appeal is denied, as he does not have the 
requisite service for basic eligibility for non-service 
connected disability pension.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



